PER CURIAM.
We have now received the State’s response to our order to show cause issued following the defendant’s motion to compel compliance with our mandate of July 6, 1984. The pages of the trial record which are attached to the State’s response should have been attached initially to the trial court’s order denying the defendant’s Rule 3.850 motion. After much unnecessary delay and waste of labor, judicial and otherwise, we are compelled to find that the pages of the trial record show that the trial court was correct in denying the defendant’s Rule 3.850 motion. Accordingly, that order of January 28, 1984, is belatedly
Affirmed.